McDONALD, J.,
dissenting.
hi disagree with the majority and think the summary judgment in the defendants’ favor should be affirmed. I think the defendants, as the movers, have pointed to an absence of factual support for Ms. Ka-sem’s claim that they acted unreasonably in reclaiming the escaped cow. That is, the defendants’ summary judgment evidence shows they did act reasonably. The burden then shifted to Ms. Kasem, who failed to present evidence showing what actions the defendants should have taken to retrieve the cow, and why the actions they did take were not reasonable. She needed to put on some evidence of the proper procedure for retrieving escaped cows. Because she failed to produce factual support to satisfy this element of her evidentiary burden at trial, I think the trial court correctly granted summary judgment to Mrs. Williams, HRW, and State Farm.